Exhibit 10(s)

The following table provides information relating to total compensation amounts
paid to directors in 2010:

Director Compensation Table

 

Name

   Year      Fees
Earned or
Paid in
Cash (1)      Stock
Awards (2)      Option
Awards
(3) (4)      Non-Equity
Incentive
Plan Comp.      Change in
Pension Value
and
Nonqualified
Deferred
Comp.
Earnings      All Other
Comp.      Total  

Rebecca M. Bergman (5)

     2010       $ 71,000       $ 60,708       $ 150,491       $ —         $ —  
      $ —         $ 282,199   

David R. Harvey (6)

     2010         64,655       $ 60,708         150,491         —           —  
        —           275,854   

W. Lee McCollum (7)

     2010         94,854       $ 60,708         150,491         —           —  
        —           306,053   

Avi M. Nash (8)

     2010         76,910       $ 60,708         150,491         —           —  
        —           288,109   

Steven M. Paul (9)

     2010         70,894       $ 60,708         150,491         —           —  
        —           282,093   

J. Pedro Reinhard (10)

     2010         78,727       $ 60,708         150,491         —           —  
        —           289,926   

Timothy R.G. Sear (11)

     2010         34,884       $ 60,708         —           —           —     
     —           95,592   

D. Dean Spatz (12)

     2010         80,735       $ 60,708         150,491         —           —  
        —           291,934   

Barrett A. Toan (13)

     2010         85,500       $ 60,708         150,491         —           —  
        —           296,699   

George M. Church (14 )

     2010         66,115       $ 60,708         150,491         —           —  
        —           277,314   

 

(1) Amounts listed represent payments for meeting attendance and annual
retainer, which are described below under “Cash Compensation,” and the
reimbursement of travel expenses.

(2) Amounts listed represent the compensation cost for shares of our common
stock that were awarded to non-employee directors on January 7, 2010. Each
non-employee director as of January 7, 2010 received 1,200 shares of stock with
a total fair value of $60,708 on the award date.

(3)

Represents the compensation cost of option awards, before reflecting assumed
forfeitures, over the requisite service period, as described in Financial
Accounting Standards Board Topic 718 Compensation - Stock Compensation. Options
granted to directors vest over a three-month period. Amounts reflected within
the table are different than the amounts recognized in the consolidated
financial statements due to the assumed forfeiture rate reflected in the
consolidated financial statements.

(4) On May 5, 2010, Ms. Bergman, Drs. Harvey, Paul and Church and Messrs.
McCollum, Nash, Reinhard, Spatz and Toan each received 10,000 options that had a
total grant date fair value of $150,491. Mr. Sear retired from the Board of
Directors as of May 4, 2010.

(5) As of December 31, 2010, Ms. Bergman had 40,000 option awards outstanding
and retained ownership of the 1,200 shares of common stock awarded to her on
January 7, 2010.

(6) As of December 31, 2010, Dr. Harvey had 180,000 option awards outstanding
and retained ownership of the 1,200 shares of common stock awarded to him on
January 7, 2010.

(7) As of December 31, 2010, Mr. McCollum had 76,000 option awards outstanding
and retained ownership of the 1,200 shares of common stock awarded to him on
January 7, 2010.

(8) As of December 31, 2010, Mr. Nash had 60,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 7, 2010.

(9) As of December 31, 2010, Dr. Paul had 50,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 7, 2010.

(10) As of December 31, 2010, Mr. Reinhard had 96,000 option awards outstanding
and retained ownership of the 1,200 shares of common stock awarded to him on
January 7, 2010.

(11) As of December 31, 2010, Mr. Sear had 30,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 7, 2010.

(12) As of December 31, 2010, Mr. Spatz had 84,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 7, 2010.

(13) As of December 31, 2010, Mr. Toan had 96,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 7, 2010.

(14) As of December 31, 2010, Dr. Church had 30,000 option awards outstanding
and retained ownership of the 1,200 shares of common stock awarded to him on
January 7, 2010.



--------------------------------------------------------------------------------

Exhibit 10(s) (continued)

Cash Compensation

Directors who are employed by the Company receive no compensation or fees for
serving as a director or for attending board or committee meetings. Directors
who are not employed by the Company receive cash and stock compensation, as
described below.

Each non-employee director received retainer fees of $50,000 in 2010 for being a
member of the Board and its Committees. In addition, each non-employee director
also received a fee for his or her participation in Board and Committee
meetings. Mr. Sear did not stand for re-election to the Board of Directors at
the 2010 Annual Meeting of the Shareholders and retired from service to the
Company on May 4, 2010. The following table provides information related to the
meeting fees paid to non-employee directors:

 

     Board of
Directors (1)      Audit
Committee (2)      Compensation
Committee (3)      Corporate
Governance
Committee (3)      Science and
Technology
Committee (3)  

Participation in person (4)

   $ 3,000       $ 1,000       $ 1,000       $ 1,000       $ 1,000   

Participation via conference call

   $ 1,500       $ 500       $ 500       $ 500       $ 500   

 

(1) During 2010, Mr. Barrett Toan, as the Presiding Director and with effect
from November 13, 2010 as Chairman of the Board of Directors, received $4,000
for every scheduled meeting in which he participated.

(2) During 2010, the Audit Committee Chairman received $4,000 for every meeting
attended in person and $2,000 for every conference call in which he
participated.

(3) During 2010, the Compensation Committee, Corporate Governance Committee and
Science and Technology Committee Chairmen each received $2,000 for every meeting
attended in person and $1,000 for every conference call in which they
participated.

(4) Non-employee directors participating in person at meetings also received
reimbursement of travel expenses.

Stock Compensation

Pursuant to the Company’s 2003 Long-Term Incentive Plan, the Company currently
provides non-employee directors with stock compensation as follows:

 

  •  

Newly elected directors will be granted options to acquire 20,000 shares of
common stock upon the date of his or her initial election to the Board;

 

  •  

Eligible directors serving on the Board on the day after any annual shareholder
meeting, who have served on the Board for at least six months prior to the
annual meeting, will be granted options to acquire 10,000 shares of common stock
on such date; and

 

  •  

Each non-employee director is awarded 1,200 shares of common stock the first
week of January of each fiscal year.

All of the existing non-employee directors received options to purchase 10,000
shares of common stock in 2010. If elected at the 2011 annual meeting, all nine
continuing non-employee directors will receive options to purchase 10,000 shares
of common stock the day after the meeting. The option exercise price per share
is equal to the fair market value, or the closing stock price, of the common
stock on the date the option is granted. No option will vest or may be exercised
to any extent until the holder has continually served as a director for at least
three months from the date of grant, provided that such options will vest and
become exercisable upon termination of service by reason of death, disability or
retirement, subject to the terms and conditions of the plan. The options expire
ten years from the date of grant.

Each non-employee Director received 1,200 shares of common stock on January 7,
2010.